          Case
           Case1:19-cv-06854-VEC-DCF
                1:19-cv-06854-VEC-DCF Document
                                       Document45-1 Filed04/15/21
                                                47 Filed  03/15/21 Page
                                                                    Page12ofof89




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     ANDRE MARIE NGONO,
                                       Plaintiff,
                                 -v-
                                                                             19 Civ. 6854 (VEC) (DCF)

     UNITED STATES OF AMERICA,
                                       Defendant.



DF              [PROPOSED] PRIVACY ACT ORDER AND PROTECTIVE ORDER

            WHEREAS, Andre Ngono brought this action against Defendant United States of

     America (the “Government”) seeking, among other things, monetary damages under the Federal

     Tort Claims Act for an alleged use of force by federal Bureau of Prisons (“BOP”) employees on

     August 18, 2016, see Dkt. No. 1;

            WHEREAS, certain information or records potentially relevant to that alleged use of

     force that are in the Government’s possession may be customarily held as confidential by BOP

     or protected by the Privacy Act of 1974, 5 U.S.C. § 552a (the “Privacy Act”), and discovery may

     involve the disclosure of these kinds of records;

            WHEREAS, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court

     enters this Privacy Act Order and Protective Order, to facilitate the disclosure of information that

     otherwise would be prohibited from disclosure under the Privacy Act, and assuring the

     confidentiality of information that may be disclosed by the parties or by any non-party agencies,

     departments, or offices of the United States in the course of discovery proceedings. The Court,

     having found that good cause exists for entry of this Privacy Act Order and Protective Order,

     HEREBY ORDERS:
     Case
      Case1:19-cv-06854-VEC-DCF
           1:19-cv-06854-VEC-DCF Document
                                  Document45-1 Filed04/15/21
                                           47 Filed  03/15/21 Page
                                                               Page23ofof89




       1.      Pursuant to 5 U.S.C. § 552a(b)(11), this Order authorizes the United States to

produce information that otherwise would be prohibited from disclosure under the Privacy Act

without presenting objections to this Court for a decision regarding disclosure. To the extent the

Privacy Act allows the disclosure of information pursuant to a court order, this Order constitutes

such a court order and authorizes the disclosure of that information. Nothing in this paragraph,

however, shall require production of information that is prohibited from disclosure (even with

the entry of this Order) by other applicable privileges, statutes, regulations, or authorities. The

terms of this Order shall govern the safeguarding of such information by all individuals

referenced herein.

       2.      As used in this Order, the term “Protected Information” constitutes any and all

documents or records that reflect sensitive law enforcement information (including techniques

used by the federal Bureau of Prisons in approved uses of force against inmates) or federal

employees’ sensitive personal information. At any time during the pendency of this litigation, a

party may, on good cause, request that the Court expand this definition of Protection Information

to include additional categories of information.

       3.      Information that the Government or Plaintiff deem Protected Information shall be

designated as such by stamping the phrase “Subject to Protective Order” on any document or

record containing Protected Information prior to the production of such document or record.

       4.      Any party who contests the designation of a document or record as Protected Information

shall provide the producing party written notice of its challenge. If the parties cannot resolve this

dispute, they shall follow the Federal Rules of Civil Procedure, the Local Civil Rules for the United

States District Courts for the Southern and Eastern Districts of New York, the individual practices of the




                                                   2
      Case
       Case1:19-cv-06854-VEC-DCF
            1:19-cv-06854-VEC-DCF Document
                                   Document45-1 Filed04/15/21
                                            47 Filed  03/15/21 Page
                                                                Page34ofof89




Court, and/or any court orders for addressing discovery disputes. Failure to challenge a designation

immediately does not waive a party’s ability to bring a later challenge.

        5.       Except as provided in this Order, all Protected Information produced or

exchanged pursuant to this Order shall be used solely for the purposes of this action and for no

other purpose whatsoever, and shall not be published to the general public in any form, or

otherwise disclosed, disseminated, or transmitted to any person, entity, or organization, except in

accordance with the terms of this Order.

        6.       Any document or record designated as Protected Information may be disclosed

only to the following Qualified Persons:

                 i.     The Government, attorneys for the Government, and any support staff or

other employees of the Government or attorneys of record who are assisting in the prosecution of

this action;

               ii.      Plaintiff, attorneys for Plaintiff, and any support staff or other employees

of Plaintiff’s attorneys of record who are assisting in the defense of this action;

               iii.     Experts or consultants retained for this action by counsel to a party, and

any support staff or other employees for such experts or consultants who are assisting in the

expert’s work for this action;

               iv.      Court reporters or stenographers engaged to record deposition testimony,

and their employees who are assisting in the preparation of transcripts of such deposition

testimony;

                v.      Witnesses called to give testimony in this matter;

               vi.      Court employees and Court staff; and




                                                  3
     Case
      Case1:19-cv-06854-VEC-DCF
           1:19-cv-06854-VEC-DCF Document
                                  Document45-1 Filed04/15/21
                                           47 Filed  03/15/21 Page
                                                               Page45ofof89




             vii.       Such other persons as hereafter may be authorized by the Court upon

motion of any party.

       7.      A copy of this Order shall be delivered to each Qualified Person under sections

6(iii), 6(iv) and 6(v), to whom a disclosure of Protected Information is made, at or before the

time of disclosure, by the party making the disclosure or by its counsel. Each such person shall

executive an acknowledgment in the form of Exhibit 1 attached hereto before disclosure is made,

and the provisions of this Order shall be binding upon that person.

       8.      All Qualified Persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information designated

as Protected Information to any unauthorized person, except as provided in this Order.

       9.      Any deposition questions intended to elicit testimony regarding Protected

Information shall be conducted only in the presence of persons authorized to review the

Protected Information. Any portions of deposition transcripts containing such questions and

testimony shall subject to the same protections and precautions as the Protected Information

where appropriate.

       10.     If any party seeks to publicly file with the Court any Protected Information, or

portions of pleadings, motions, or other papers that disclose such Protected Information, that

party shall provide the producing person no less than ten days’ advance written notice of its

intent to file such material. The producing party may then make an application to the Court

requesting that the material be filed and kept under seal. Any application to the Court requesting

that the material be filed and kept under seal shall be made pursuant to District Judge Valerie E.

Caproni’s Individual Practices. The parties will use their best efforts to minimize the need to file

documents under seal.




                                                 4
     Case
      Case1:19-cv-06854-VEC-DCF
           1:19-cv-06854-VEC-DCF Document
                                  Document45-1 Filed04/15/21
                                           47 Filed  03/15/21 Page
                                                               Page56ofof89




       11.     Nothing in this Order shall preclude any disclosure of Protected Information to

any judge, magistrate, or employee of the Court for purposes of this action.

       12.     Nothing contained in this Order shall be construed to prejudice any party’s right

to use in open court any Protected Information, provided that reasonable notice of the potential

disclosure of the Protected Information shall be given to the producing party so that the

producing party may move to seal the document, or otherwise seek to prevent the disclosure or

dissemination of the Protected Information, in advance of its use in open court.

       13.     If any party is required by law or court order to disclose, disseminate, or transmit

Protected Information produced under this Order to any person or entity not identified herein as a

Qualified Person, the name of that person or entity and the reason access is required shall be

provided to the producing party no less than 14 days prior to disclosure, dissemination, or

transmittal so as to provide the producing party sufficient time to object and seek a protective

order as necessary. There shall be no disclosure after an objection has been made until the

objection has been resolved unless disclosure, dissemination, or transmission is required sooner

by law or court order.

       14.     Within thirty days after the final disposition of this action, including any and all

appeals, all Protected Information and copies thereof in the possession of any Qualified Persons,

other than counsel for the parties, shall be returned to the producing parties or destroyed. If the

Protected Information is destroyed, the party that has destroyed the Protected Information shall

certify in writing to the producing party that the Protected Information in its possession has been

destroyed.

       15.     If the Government or Plaintiff inadvertently fails to designate material as

Protected Information at the time of production, this shall not in itself be deemed a waiver of any




                                                 5
     Case
      Case1:19-cv-06854-VEC-DCF
           1:19-cv-06854-VEC-DCF Document
                                  Document45-1 Filed04/15/21
                                           47 Filed  03/15/21 Page
                                                               Page67ofof89




claim of confidentiality as to that Protected Information. The producing party may correct its

failure to designate an item as Protected Information by taking reasonable steps to notify all

receiving persons of its failure, and by promptly supplying all receiving persons with new copies

of any documents bearing corrected designations. Within five business days of receiving copies

of any documents bearing corrected designations pursuant to this paragraph, the receiving

persons shall return or destroy the improperly designated materials, and certify in writing to the

producing party that such materials have been returned or destroyed.

       16.     This Order does not constitute any ruling on the question of whether any

particular document or category of information is properly discoverable, and does not constitute

any ruling on any potential objection to the discoverability, relevance, or admissibility of any

document or information.

       17.     Nothing in this Order shall be construed as a waiver of any defense, right,

objection, or claim by any party, including any objection to the production of documents and any

claim of privilege or other protection from disclosure.

       18.     Nothing in this Order shall affect the right of any party to seek additional

protection against the disclosure of any documents or materials, or of the parties to seek

additional disclosures.

       19.     Nothing in this Order shall prevent the disclosure of Protected Information to

governmental authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.

       20.     Nothing in this Order shall prevent any disclosure of Protected Information by the

party or entity that designated the information as such.




                                                 6
    Case
     Case1:19-cv-06854-VEC-DCF
          1:19-cv-06854-VEC-DCF Document
                                 Document45-1 Filed04/15/21
                                          47 Filed  03/15/21 Page
                                                              Page78ofof89


                        The above procedures are adopted, except that, as trials are presumptively public,
                        any party that wishes to maintain the confidentiality of any documents or
                        information at trial shall make an appropriate application to the trial judge, in
SO ORDERED:             advance of trial.

Dated: New York, New York
       March __, 2021
      April 15, 2021

                                         ____________________________________
                                         HON. DEBRA FREEMAN
                                         United States Magistrate Judge




                                             7
        Case
         Case1:19-cv-06854-VEC-DCF
              1:19-cv-06854-VEC-DCF Document
                                     Document45-1 Filed04/15/21
                                              47 Filed  03/15/21 Page
                                                                  Page89ofof89




                                                EXHIBIT 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW Y ORK
ANDRE MARIE NGONO,
                                   Plaintiff,
                             -v-
                                                                      19 Civ. 6854 (VEC) (DCF)

UNITED STATES OF AMERICA,
                                   Defendant.


                                     ACKNOWLEDGEMENT

         I have read and I understand the Privacy Act Order and Protective Order entered by the

Court in the case Ngono v. United States, Case No. 19 Civ. 9578 (VEC) (DCF) (S.D.N.Y.), and I

agree to be bound by its terms.


Date:                  ___________________________


Name (printed):        ___________________________


Signature:             __________________________




                                                    8
